                       Case 3:18-cr-00532-DCG Document 3 Filed 11/19/18 Page 1 of 1
    PROB   35
                                        Report and Order Terminating Supervised Release
                                                       Prior to Original Expiration Date


                                    UNITED STATES DISTRICT COURT

                                                                  FORTHE                                                          l

                                                                                                                                 Ur ftX

                                                        Western District of Texas                                               p(jrY

                UNITED STATES OF AMERICA

                                  V.                                               Crim. No.    EP-1 8-CR-0532(1)DCG

                        Michael Mendoza

        On April 18, 2017, the above named Defendant was sentenced in the above numbered cause to nine (9) days
                                                                                                                or

time served, whichever    is   less, as to Counts   1   and Count 2, to run concurrent, followed by a term of three (3) years of

supervised release as to each of Counts        1   and 2 to run concurrent, for the offenses of Count              1:   Conspiracy to Posses

With Intent to Distribute Marijuana, a violation of 21             U.S.C.   846    and Count 2: Possession With Intent to Distribute

Marijuana, a violation of   21 U.S.C.   841(a)(1) and (b)(1)(D). On March 5,         2018,   the jurisdiction of the case was transferred
to the Western District of Texas and assigned to the docket of the Honorable Judge David                      C.   Guaderrama. Mendoza
commenced his supervised release term on April             18, 2017,   which was scheduled to be in effect until April 17, 2020. The

probation officer now reports that the supervised releasee has complied with the terms and conditions of
                                                                                                         supervision and
is no longer in need   of any type of Court supervision. Pursuant to Title 8, United States Code,
                                                                                       1                                3583(e)(1), the U.S.
                                                                                                                    §

Probation Officer recommends that the supervised releasee be discharged from supervision.

                                                                            Respectfully submitted,




                                                         ORDER
        Pursuant to the above report, it is ordered that the supervised releasee be relieved from supervision of the
                                                                                                                     United
States Probation Office, discharged from supervision, and that the proceedings in the case be
                                                                                              terminated.
       Dated this   Jy                     ØJO\./                      of 20   f




                                                                            David C. Guaderrama, United States District Judge
